DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 15/761,990 filed 03/21/2018. Claims 1-17 are currently pending.
Election/Restrictions
Applicant’s election of group II (claims 6-9 and 13-15 in the reply filed on 02/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5, 10-13 and 16-17 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/12/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Specification
The disclosure is objected to because of the following informalities: 
The following sub-titles are missing from the specification as follows:

(b). “Background of the Invention”.
       (1). Field of the Invention.
       (2) Description of the Related Art.
(c). “Brief Summary of the Invention”.
(B). “Detailed Description of the Invention”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ishiguro et al. (7,448,806). Ishiguro et al. discloses a ball bearing , comprising: 
an inner ring (16b), the inner ring having an inner raceway (19c); 
an outer ring (15d), the outer ring having an outer raceway (18b); and 
a plurality of balls (17d) arranged between and guided by the inner and outer raceways, wherein: the inner raceway of the inner ring, in cross section, has a concave profile (see R1, R2) with a curvature having a radius (R1) that substantially corresponds to a radius of the balls (0.5Da), the outer raceway of the outer ring (15d), in cross section (see fig. 1), has a central area having a first curvature having a first radius (R1) 2), and the first radius (R1) is smaller than the second radius (R2) (col. 7, lines 33-50).
Regarding claim 7, discloses the claimed invention because center point of the first radius (R1) and the second radius R2) begins at the same central point on the axis. Therefore, at the boundary point (the vertical axis line between the first radius and the second radius, a tangent to the first curvature (obtain by the first radius R1) at the boundary point is the same or identical to a tangent to a second curvature (obtain by the second radius (R2) at the boundary point (see drawing illustration below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Ishiguro et al. Ishiguro et al. fails to disclose the first curvature extends over an angular range of from a about 8o to 15o-. It would have been obvious to one of ordinary o to 15o-, since it has been held that where the general conditions of a claim is disclosed in the prior art, discovering the optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It should be known that such range appears small and would minimize the contact area between the rolling element and the inner raceway so as to reduce frictional wear.

    PNG
    media_image1.png
    835
    1020
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 8 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656